DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-13 are allowed.
The claimed limitations "wherein a DC capacitive element is formed between the second moveable portion and the DC servo control electrode and applies a servo voltage to the DC servo control electrode" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Yue (2004/0160232), teaches an acceleration sensor including a mass body displaceable in a first direction with respect to a rotation shaft, wherein the mass body of the acceleration sensor includes; a first movable portion including a conductor, extending in one direction with respect to the rotation shaft and a second movable portion, including a conductor, extending in another the other direction with respect to of the rotation shaft and having an area larger than an area of the first movable portion, wherein the acceleration sensor includes an upper substrate facing a first side of the first movable portion and the second movable portion, wherein an angle formed between the first direction and a direction of gravitational acceleration applied to the mass body is measured by using a DC voltage applied to the DC servo control module.  However it does not teach wherein a DC capacitive element is formed between the second moveable portion and the DC servo control electrode and applies a servo voltage to the DC servo control electrode.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/           Primary Examiner, Art Unit 3645